In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00203-CR



           RANDOLPH BOWDEN, Appellant

                           V.

              STATE OF TEXAS, Appellee



         On Appeal from the 202nd District Court
                 Bowie County, Texas
             Trial Court No. 11-F-920-202




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Randolph Bowden has filed pro se a notice of appeal from his conviction of deadly

conduct. On our review of the clerk’s record, we noted that the trial court’s certification of right

of appeal stated that this was a plea agreement case and that Bowden has no right of appeal.

       Unless a certification showing that a defendant has the right of appeal is in the record, we

must dismiss the appeal. See TEX. R. APP. P. 25.2(d).

       Because the trial court’s certification affirmatively shows Bowden has no right of appeal

and because the record before us does not reflect that the certification is incorrect, see Dears v.

State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005), we must dismiss the appeal.

       We, therefore, dismiss this appeal for want of jurisdiction.




                                                  Josh R. Morriss, III
                                                  Chief Justice

Date Submitted:        December 20, 2012
Date Decided:          December 21, 2012


Do Not Publish




                                                 2